DETAILED ACTION
Claim Objections
1.	Claim 8 is objected to because of the following informalities: Claim 8 recites “a spindle nut which is connected to the hollow shaft of the hollow-shaft motor and which is configured to linearly displace the spindle along its longitudinal axis; and a rotation preventor which is configured to prevent rotation of the spindle about its longitudinal axis” (Lines 11-15).  The term “its” should be replaced by a more specific term.  The Examiner suggests changing “its” (Line 12) to –a— and “its” (Line 15) to –the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein a measurement surface of the magnetic field sensor is oriented so as to be substantially coplanar with at least a portion of the magnetic field generated by the magnet”.  Although the magnet (18) and sensor (20) appear to have coplanar axial end surfaces, magnetic fields tend to extend arcuately in all directions 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al (US 6,230,492) in view of Tezuka et al (US 2010/0176695).
As per claim 3, Kingston et al and Tezuka et al disclose the hydraulic piston as claimed in claim 8.  Tezuka et al further discloses wherein the magnet is an annular magnet (51), which is arranged on an inner side of the hollow shaft.
As per claim 5, Kingston et al and Tezuka et al disclose the hydraulic piston as claimed in claim 8.  Tezuka et al further discloses wherein the magnet has diametrical magnetization (51, Fig. 2a; [0015]).
As per claim 6, Kingston et al and Tezuka et al disclose the hydraulic piston as claimed in claim 8.  Tezuka et al further discloses wherein a measurement surface of the magnetic field sensor is oriented so as to be substantially coplanar with at least a portion of the magnetic field generated by the magnet (51, 52, Fig. 1).	

As per claim 8, Kingston et al discloses an electromotively operated hydraulic piston (Abstract) comprising: 
an electric hollow-shaft motor (102) comprising:
a hollow shaft (122) which is able to be driven in rotation; and
a detection device (160; Col. 7, lines 27-40) which is configured to detect a rotational position of the hollow shaft, wherein the detection device comprises:
a magnet (120) which is arranged on the hollow shaft, and 
a fixed magnetic field sensor (160), 
wherein the magnetic field sensor is configured to detect a magnetic field generated by the magnet (Col. 7, lines 33-42);
a spindle (130) which is arranged within the hollow shaft of the hollow-shaft motor, and 
a spindle nut (126) which is connected to the hollow shaft of the hollow-shaft motor and which is configured to linearly displace the spindle along its longitudinal axis; and
a rotation preventor (138, 140, 112) which is configured to prevent rotation of the spindle about its longitudinal axis, wherein the magnetic field sensor is arranged on the rotation preventor (112).

Tezuka et al discloses an apparatus for detecting position of rotation of motor comprising an electric hollow-shaft motor (3; Abstract) comprising:
a hollow shaft (35) which is able to be driven in rotation; and
a detection device (5) which is configured to detect a rotational position of the hollow shaft, wherein the detection device comprises:
a magnet (51) which is arranged on the hollow shaft, and 
a fixed magnetic field sensor (52) which is arranged within the hollow shaft, 
wherein the magnetic field sensor is configured to detect a magnetic field generated by the magnet ([0032], [0033]);
wherein the magnetic field sensor is arranged on the rotation preventor (52, 54).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake actuator of Kingston et al by providing it with an annular, diametrically-magnetized magnet and position sensor assembly formed separately from the motor as taught by Tezuka et al in order to provide improved position sensing (Tezuka et al: Abstract).
	As per claim 10, Kingston et al and Tezuka et al disclose wherein the hydraulic piston is designed as claimed in claim 8.  Kingston et al further discloses a brake system (Abstract) for a vehicle, comprising: an electromotively operated hydraulic piston (142; Abstract).
6.	Claims 2, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al (US 6,230,492) in view of Tezuka et al (US 2010/0176695) and further in view of Kohn et al (US 2020/0119623).
As per claim 2, Kingston et al and Tezuka et al disclose the hydraulic piston as claimed in claim 8.  Tezuka et al discloses further comprising a fixed fastening part (54c) on which the magnetic field sensor is arranged, but does not disclose that the fastening part is amagnetic.
Kohn et al discloses an electric motor assembly comprising an amagnetic, fixed fastening part (44; [0090]) on which the magnetic field sensor is arranged.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding member of Tezuka et al by forming it from plastic as taught by Kohn et al in order to provide magnetic permeability (Kohn et al: [0019]).
	As per claim 4, Kingston et al and Tezuka et al disclose the hydraulic piston as claimed in claim 3, but do not disclose wherein the magnet surrounds a sensing region, and wherein the magnetic field sensor is arranged within the sensing region.
Kohn et al discloses an electric motor assembly wherein the magnet (28; [0046]) surrounds a sensing region (46), and wherein the magnetic field sensor is arranged within the sensing region (46).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet and sensors of Tezuka et al by using a tubular magnet surrounding a sensor as taught by Kohn et al in order to provide improved rotor position detection (Kohn et al: [0008]).  It would have been obvious to one of ordinary skill in the art before the 
	As per claim 12, Kingston et al, Tezuka et al and Kohn et al disclose the hydraulic piston as claimed in claim 2.  Tezuka et al further discloses wherein the magnet is an annular magnet (51), which is arranged on an inner side of the hollow shaft.
Response to Arguments
7.	Applicant’s arguments, see page 5, filed 1/4/2022, with respect to the rejection(s) of claim(s) 8 under Tezuka et al and Kingston et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kingston et al and Tezuka et al.
	Although the applicant did not provide specific arguments regarding claim 6, the indefiniteness rejection has been maintained because the limitations “wherein a measurement surface of the magnetic field sensor is oriented so as to be substantially coplanar with at least a portion of the magnetic field generated by the magnet” require the non-existent feature of planar magnetic fields. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657